Citation Nr: 0625709	
Decision Date: 08/21/06    Archive Date: 08/31/06

DOCKET NO.  04-13 977	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to an increased rating in excess of 20 
percent for post lateral arthrotomy of the right knee.

2.  Entitlement to an increased rating in excess of 10 
percent for degenerative joint disease of the right knee.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Brian L. Buchanan, Associate Counsel


INTRODUCTION

The veteran served on active duty from March 1981 to January 
1990.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 2003 rating decision of a 
Regional Office (RO) of the Department of Veterans Affairs 
(VA), which denied the veteran an increased rating for a 
right knee disability.  He responded by filing a September 
2003 Notice of Disagreement regarding these determinations.  
In December 2003, he was sent a Statement of the Case by the 
RO, and he responded with an April 2004 VA Form 9, perfecting 
his appeal of this issue.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The veteran seeks a increased ratings for service-connected 
post lateral arthrotomy of the right knee and degenerative 
joint disease of the right knee.  While this disability was 
examined as recently as March 2003, at no time did the 
examiner indicate whether the veteran's right knee was 
further impaired by weakened movement, excess fatigability, 
pain, pain with use, or incoordination.  See 38 C.F.R. 
§§ 4.40, 4.45 (2005).  In DeLuca v. Brown, 8 Vet. App. 202 
(1995), the U.S. Court of Appeals for Veterans Claims (Court) 
held that for disabilities evaluated on the basis of 
limitation of motion, VA was required to apply the provisions 
of 38 C.F.R. §§ 4.40, 4.45 (2005), pertaining to functional 
impairment.  The Court also stated that in applying these 
regulations VA should obtain examinations in which the 
examiner determines whether additional range-of-motion loss 
results from weakened movement, excess fatigability, or 
incoordination.  

The Board also notes that the RO characterized the issue in 
the Statement of the Case as being an evaluation of the 
status of post lateral arthrotomy of the right knee.  Since 
the veteran phrased his claim in terms of a general right 
knee disability, the RO should also evaluate the degenerative 
joint disease of the right knee.  The RO should also inform 
the veteran of all appropriate regulations for rating a knee 
disability, to include Diagnostic Codes for limitation of 
motion.

Accordingly, the case is REMANDED for the following action:

1.  The veteran should be scheduled for a 
medical examination to determine the 
extent of his current service connected 
right knee disability.  The claims file 
should be reviewed by the examiner in 
conjunction with the examination.  The 
examination should include full range of 
motion studies and any other tests 
considered necessary by the examiner.  In 
testing range of motion, the examiner 
should note if the veteran has any 
additional limitation of motion due to 
such factors as weakness, fatigability, 
incoordination, restricted movement, or 
pain on motion.  If the examiner is 
unable to make such determinations, he 
should so state for the record.  All 
disability resulting from the veteran's 
right knee disability should be noted.  
The examiner should also note if the 
right knee exhibits recurrent subluxation 
or lateral instability, and if so, the 
examiner should characterize such 
impairment as slight, moderate, or 
severe.  The medical basis for all 
opinions expressed should also be given.

2.  After the development requested above 
has been completed to the extent 
possible, as well as any other 
development deemed necessary by the RO 
after review of the record, the RO should 
again consider the veteran's pending 
claims in light of the additional 
evidence added to the record.  If the 
benefits sought on appeal remain denied, 
the appellant and representative should 
be furnished a Supplemental Statement of 
the Case and given the opportunity to 
respond thereto.  

The Board offers no opinion as to the outcome of this claim.  
The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).


_________________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).



